DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed December 18, 2020.  Claims 3, 4, 13 and 19 are amended.  Claims 1-2 and 20 are canceled.  Claim 21-23 are added.  Claims 3-19 and 21-23 are pending and have been examined in this application.  


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claims 3 and 13 recite “wherein the reward-specific database is associated with the user and is stored by the billing system and wherein the billing system is internally managed by the network carrier and accessible by the internal enterprise server.”  These clauses do not recite a step to be performed to achieve the expected result; i.e. they only recites their intended purpose.  Therefore, they are not given patentable weigh).
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3, 13 and 12 the subject matter “updating by the enterprise server a reward-specific database with a credit issued to the user via a billing system associated with the network carrier.”  It is not clear if the credit is one issued by a billing system or whether the credit is being updated in the database using the billing system.  Therefore, the claims are indefinite.  Claims 4-12 and 21, 14-20, 23 by being dependent of claims 3, 13 and 22 respectively are also rejected.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-19 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claims 3-19 and 21-23 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 3 is directed towards a method, which is a statutory category of invention.
	Although, claim 3 is directed toward a statutory category of invention, the claim appears to be directed towards an abstract idea.  The limitations that set forth the abstract ideas are: receiving, information associated with an occurrence of a reward activity event performed by the user; determining a current eligibility of a reward associated with provisioning the product or service to the user based on a rules-based process; when the reward associated with provisioning the product or service to the user is currently available for redemption based on the rules-based process performed by the rules engine, updating a reward-specific database with a credit issued to the user and corresponding to the reward associated with provisioning the product or service to the user, and sending, a command requesting information to the user that identifies the product or service that has been provisioned to the user by issuance of the credit to the user.  These limitations comprise fundamental economic practices; commercial interactions including, marketing or sales activities or behaviors; business relations; as well as Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amount to insignificant extra-solution activity and/or describing how to generally “apply” the abstract concept via a computer environment.  In particular the claim recites the additional elements of wherein the current eligibility is determined based on International Mobile Subscriber Identity (IMSI) information associated with the user, or Mobile Station International Subscriber Directory Number (MSISDN) information associated with the user, or both; wherein the reward-specific database is associated with the user and is stored by the billing system.  These steps amounts to necessary data gathering, apparent in implementing the judicial exception and/or are merely a nominal or tangential addition to the claim.  See MPEP 2106.05(g).  The additional limitations referring to at an enterprise server internal to the telecommunications network and associated with the network carrier, at a remote web browser or mobile application; performed by the rules engine of the internal enterprise server; performed by the rules engine; by the enterprise server, via a billing system associated with the network carrier; and wherein the billing system is internally managed by the network carrier and accessible by the internal enterprise server; by the enterprise server, to the remote web browser or mobile application, that the web browser or mobile application present, via the billing system associated with the carrier network; are recited at a high level of generality and are merely the use of a computer as a tool and/or instructions to apply the abstract idea via a computer.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations wherein the current eligibility is determined based on International Mobile Subscriber Identity (IMSI) information associated with the user, or Mobile Station International Subscriber Directory Number (MSISDN) information associated with the user, or both and wherein the reward-specific database is associated with the user and is stored by the billing system.  Viewing these limitations individually, the determining based on International Mobile Subscriber Identity (IMSI) information associated with the user, or Mobile Station International Subscriber Directory Number (MSISDN) information associated with the user, or both; the storing the reward-specific database associated with the user by the billing system, represent insignificant extra-solution activity because such activity amount to data gathering necessary and apparent in implementing ‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Furthermore, using IMSI or MSISDN to associate with/identify a user is well-known, routine and conventional in the art. See at least Girard et al. (US 20150019307 A1); Barhydt et al. (US 20060259361 A1); Harris (US 20180268431 A1); Dragt (US 20100223120 A1); Yurow (US 20120259698 A1); Jeng et al. (US 20130313314 A1).
	Moreover, the limitation generically referring to an enterprise server, a telecommunications network, a network carrier, a remote web browser or mobile application; and a billing system, also, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.
	Likewise, dependent claims 4-12, 21 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, claim 4 adds data gathering activities, while the other dependent claims only further add to the abstract idea.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 13-19 and 22-23 suffer from substantially the same deficiencies as outlined with respect to claims 3-12, 21 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described 

Claims 3, 5-6, 8-13, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alkassmi (US Patent Publication 2007/0282683) in view of Yurow (US Patent Publication 2012/0259698).
A.	In regards to Claims 3, 13 and 22, Alkassmi discloses, a method, non-transitory computer-readable medium and system of provisioning a product or service to a user who subscribes to wireless services with a wireless telecommunications network provided by a network carrier, comprising: 
	at least one hardware processor coupled to a billing or charging server in the wireless telecommunications network; Alkassmi [0020];
	at least one non-transitory memory and coupled to the at least one hardware processor, and carrying instructions executed by the at least one hardware processor, Alkassmi [0025 0105]
	receiving, at an enterprise server internal to the telecommunications network and associated with the network carrier, information associated with an occurrence of a reward activity event performed by the user at a remote web browser or mobile application; Alkassmi [0015: reward a participating subscriber or user with points for reporting activity data (e.g., recurring subscriber activity, cellular telephone minutes, etc.); 0020: system is hosted on or running under at least one server; 0024: processing system can include one or more of a portable computer, portable communication device operating in a communication network, and/or a network server];
	determining a current eligibility of a reward associated with provisioning the product or service to the user based on a rules-based process performed by a rules engine of the internal enterprise server; Alkassmi [0046: vendor user customizes the web page according to its own 
	and sending, by the enterprise server, a command to the remote web browser or mobile application requesting that the web browser or mobile application present information to the user that identifies the product or service that has been provisioned to the user by issuance of the credit to the user via the billing system associated with the carrier network; Alkassmi [0029: targeted marketing communication is configured to present via the interface an offer for goods and/or services to a subscriber when the points accumulated by the subscriber reach a threshold value. Discount information of goods and/or services can also be presented to the subscriber via the interface, and the discount information is also determined using information of the accumulated points; 0026: it is understood that the system can be used on any electronic system or under any network type or communication protocol];
	Alkassmi does not specifically disclose, wherein the current eligibility is determined based on International Mobile Subscriber Identity (IMSI) information associated with the user, or Mobile Station International Subscriber Directory Number (MSISDN) information associated with the user, or both; this is disclosed by Yurow [0066: advertisement management platform creates a coupon or voucher offer; allocates the offer to targeted advertisements for specific consumers, wherein each consumer is identified by a specific identifier, for example, the mobile subscriber integrated services digital network number ( MSISDN) of the consumer device];
	when the reward associated with provisioning the product or service to the user is currently available for redemption based on the rules-based process performed by the rules engine, updating by the enterprise server a reward-specific database with a credit issued to the 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Alkassmi with the teachings from Yurow with the motivation to enable providers of a transaction management server to establish agreement with telecommunication service providers for establishing the rate of conversion of electronic currency to airtime credit. 
B.	In regards to Claims 5 and 15, Alkassmi discloses, wherein the occurrence of a reward activity event performed by the user at a remote web browser or mobile application includes performance of an activity or action associated with a branded product or server by the user at the remote web browser or mobile application. Alkassmi [0030: redeem points against specific products and services from specific vendors];
C.	In regards to Claims 6 and 16, Alkassmi discloses, wherein sending the command to the remote web browser or mobile application to present information includes exposing an Application Programming Interface (API) to the remote web browser or mobile application, which facilitates access by the remote web browser or mobile application to the internal enterprise server. Alkassmi [0029: marketing communication is configured to present via the interface an offer for goods and/or services];
D.	In regards to Claims 8 and 18, Alkassmi discloses, wherein updating a reward specific database with a credit for the user includes updating the reward specific database with one or more credits that are valid for a certain period of time. Alkassmi [0016: companies develop, over an extended period of time, focused relationships with the individual consumers based on a variety of offers including but not limited to discounts on the standard retail price of selected items and services];
E.	In regards to Claims 9 and 19, Alkassmi does not specifically disclose, wherein updating a reward specific database with a credit for the user includes updating the reward specific database with one or more credits that are specific to the product or service provisioned to the user. This is disclosed by Yurow [0080: loyalty points, automatically updated in mobile wallet account. When the consumer accrues a certain number of loyalty points, the consumer is rewarded with a product or a service from a retailer, an advertiser, or a third party provider].  The motivation being the same as stated in claim 1;
Claim 10, Alkassmi discloses, wherein updating a reward specific database with a credit for the user includes updating the reward specific database with one or more credits that are specific to a sponsor or brand that provided the product or service. Alkassmi [0016: companies develop, over an extended period of time, focused relationships with the individual consumers based on brand awareness; 0046: vendor customizes the web page according to its own preferences, includes specific products offered, rules for earning and redeeming points, etc.].
G.	In regards to Claim 11, Alkassmi discloses, wherein receiving information associated with an occurrence of a reward activity event performed by the user at a remote web browser or mobile application includes receiving information from a web page associated with a sponsor or brand of the product or service and presented by the remote web browser. Alkassmi [0028: system assigns points to periodic visits by the subscriber to one or more of the interface, a web page of the vendor, a web site of the vendor, and a web page affiliated with the vendor];
H.	In regards to Claim 12, Alkassmi discloses, wherein receiving information associated with an occurrence of a reward activity event performed by the user at a remote web browser or mobile application includes receiving information from a mobile application associated with the network carrier.  Alkassmi [0048: methods of becoming a subscriber may also be supported through other media such as, but not limited to, mobile telephones; 0022: activity data of the subscriber is received by the transaction component which, in response, assigns points to the measured activity and tracks points accumulated by the subscriber].
I.	In regards to Claim 21, Alkassmi does not specifically discloses, wherein the information associated with the occurrence of the reward activity event performed by the user is received from an application server via a backend interface, the method further comprising: performing, by a network gateway associated with the enterprise server, an authentication based on at least some of the information associated with the occurrence of the reward activity event performed by the user. This is disclosed by Yurow [0053: electronic commerce management server or the 



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims do not recite a judicial exception, specifically because they are not analogous to abstract ideas of the cases listed by Applicant (pp 14-17).  The Examiner respectfully disagrees.  Determining the abstract ideas set forth in a claim does not require a comparison to a prior court case.  This was superseded by the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54 (January 7, 2019)), which provides that: 
To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Accordingly, the Office Action, properly analyzed the abstract idea(s) proffered by the claim by identifying the specific limitations and determining what abstract grouping they fell under.
‐alone test for eligibility; instead questions of preemption are inherent in the two‐part analysis of the 101 rejection.  Keeping in mind that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  See MPEP 2106.04(I).  Neither is a specific way of achieving a result a stand-alone consideration in Step 2A Prong Two.  See MPEP 2106.04(d)(I).  Furthermore, because a claim discloses a specific solution to a particular problem does not automatically render it patent eligible. See Bilski v. Kappos, 561 U.S. 593, 599–601 (2010) (concluding that claims fell outside § 101 notwithstanding the fact that they disclosed a very specific method of hedging against price increases); Parker v. Flook, 437 U.S. 584, 593 (1978) (rejecting the argument “that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101”); and Alice v. CLS Bank, 134 S. Ct. 2347, 2358–60 (2014) (claims fell outside of 35 U.S.C. 101 even though they described a very specific method for conducting intermediated settlement).  Therefore, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). See also OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015).
	Additionally, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception, MPEP 2106.04(d)(I).  Applicant provides that the representative claim recites “updating a reward-specific database with a credit 
	Applicant argues that the claims integrate any abstract idea into a practical application because they are analogous to claim 1 of Example 42 of the Subject Matter Eligibility Examples ("SME Examples") (pp 18-19). The Examiner respectfully disagrees.  In example 42, Claim 1, the additional elements integrated the abstract idea into a practical application because of the recited specific improvement over prior art systems of converting non-standardized updated information into a standardized format that could be shared by remote users.  In contrast, Applicant’s claims are not analogous to Example 42 because they have different claim sets, different fact patterns and do not proffer any such improvement.  Moreover, Applicant’s specification does not provide any technical support/technical evidence that the instant claimed invention, when implemented, improves communication between two remote devices, improves the functioning of a billing system, or cause an improvement to another technology/technical field.  The additional limitations of the claims “include using an enterprise server and a billing system … with a network carrier, to provision a product or a service to a subscriber.”  This does not integrate the abstract idea into a practical application but is merely limiting the abstract idea to a particular technical environment.  See 101 analysis above.
	Applicant submits that the claims recite eligible subject matter because the claims provide an inventive concept, including features that are not well-understood, routine, or conventional (pp 19-20). The Examiner respectfully disagrees.  The claims do not recite any additional limitations that amount to significantly more because there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological Parker v. Flook, 437 U.S. 584, 591-92 (1978), the laws of nature in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 73-74 (2012), and the isolated DNA in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) were all novel, but were considered by the Supreme Court to be judicial exceptions.  See MPEP 2106.04(I). 
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are moot in light of the new grounds of rejection.
C.	Applicant's arguments relating to claims 13 and 22 are rejected accordingly to independent claim 3.
D.	Applicant's arguments relating to dependent claims are also rejected accordingly to independent claims 3, 13 and 22.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).